Bleckley, Justice,
dissenting.
If I could be reinforced here by the votes, as I am by the. opinions of the supreme judicial court of Massachusetts and the court of appeals of New York, I could easily put my brethren in the minority; but as it is, they are two against one, and I have no option but to yield to the force of numbers — in other words to “ the tyranny of majorities.” Though twice beaten I am still strong in the true faith, and am ready to suffer for it (moderately) on all proper occasions. My dissenting-opinion in 59 Ga., 406, is not-only reaffirmed, but is widened in range so as to embrace all cases, actual or possible, in which assignees in bankruptcy sue in the appropriate state courts to collect assets. There is no limit.